Title: William Lyles to George Augustine Washington, 3 December 1791
From: Lyles, William
To: Washington, George Augustine



Dear Sir
Broad Creek Decr 3d 1791

Mr Murray informs me he had paid you £93.11.8, in part of what you are to receive from me—This sum has been ready some time, and I fully expected the whole amt would have been paid you pointedly at the time it became due by Colo. Fitzgerald, who had money in his hands of mine and alloted for that very purpose, but I am told he has not paid you a Shilling for my ⟨acct⟩.

I am extremely mortified that the whole is not paid before this day, but the Situation of my family is and has been such with the small pox, that I have not been able to attend to any part of my affairs, I shall as Soon as it is possible pay up the balce. I am with great esteem Dr Sir your Obt servt

Wm Lyles

